IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No. 4:20-cr-00209-HFS
ROBERT COLE JORDAN,
Defendant. |
PLEA AGREEMENT

Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties
described below have entered into the following plea agreement:

1. The Parties. The parties to this agreement are the United States Attorney's Office for
the Western District of Missouri (otherwise referred to as “the Government” or “the United States”),
represented by Teresa A. Moore, Acting United States Attorney, and Brandon E. Gibson, Special
Assistant United States Attomey, and the defendant, Robert Cole Jordan (“the defendant”),
represented by Robert Kuchar.

The defendant understands and agrees that this plea agreement is only between him and
the United States Attorney for the Western District of Missouri, and that it does not bind any other
federal, state, or local prosecution authority or any other government agency, unless otherwise
specified in this agreement.

2. Defendant's Guilty Plea. The defendant agrees to and hereby does plead guilty to the
lesser included offense of Count One of the Indictment charging him with a violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(C), that is, possession with the intent to distribute methamphetamine, a

Schedule II controlléd substance.
Defendant further agrees to and hereby does plead guilty to Count Two of the Indictment
charging him with a violation of 18 U.S.C. § 924(c)(1)(A)(), that is, possession of a firearm in
furtherance of a drug trafficking crime. By entering into this plea agreement, the defendant admits
that he knowingly committed these offenses, and is in fact guilty of these offenses.

3. Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which he is pleading guilty are as follows:

On August 10, 2020, at approximately 10:28 p.m., officers from the Kansas City,
Missouri Police Department (KCPD) were on patrol near Truman Road and Troost
Avenue. At that time, officers observed a gold colored Kia driving slowly and then coming
to a stop without any traffic signals or indication why the vehicle stopped. The vehicle then
travelled slowly southbound on Troost Avenue towards Truman Road. The vehicle then
crossed the double yellow line into the northbound lane of Troost Avenue before correcting
and crossing the dashed white line of the number two lane southbound without using any
signal. The vehicle continued to travel southbound on Troost Avenue while occupying both
the number one and two lanes. Officers then conducted a traffic stop regarding the observed
traffic violations.

Officers contacted the driver and only occupant of the vehicle, later identified as
the defendant, Robert Cole Jordan. Officers observed in plain view, the barrel of a rifle in
the second row of seats on the driver side of the vehicle with the barrel extending into the
passenger side of the vehicle. Officers also observed a clear pipe with an unknown white
substance on the bottom of it and an open beer can in the driver side cup holder. Officers
conducted a field sobriety test. During the test, the defendant told officers that he had
smoked crack twenty minutes prior to the stop. A computer check revealed the defendant
to have two outstanding warrants from Kansas City. At that time, the defendant was placed
under arrest.

After the defendant’s arrest, officers conducted an inventory of the vehicle prior to
having it towed. During that inventory, officers found the following items: A Franklin
Armory Libertas 5.56mm semi-rifle, bearing serial number R03478 with a magazine
containing twenty-nine live 5.56mm rounds; a plate carrier (ballistic vest) with plates on
the inside of the vest; a box of shotgun ammunition; a box of .380 ammunition; a syringe
and needle; a Ruger .380 caliber handgun bearing serial number 371070375 with a
magazine containing five live rounds; and three bags containing methamphetamine with a
total gross weight of 39.52 grams. A computer search of the rifle revealed it to be stolen
out of Versailles, Missouri. A computer search of the handgun revealed it to be stolen out
of Kansas City, Missouri.

In a post-Miranda statement, the defendant said that he bought the rifle for $500
and the handgun for $50 or $60 off the streets about a year earlier. The defendant also
admitted to knowing that he was a felon.
4. Use of Factual Admissions and Relevant Conduct. The defendant acknowledges,
understands and agrees that the admissions contained in Paragraph 3 and other portions of this plea
agreement wil) be used for the purpose of determining his guilt and advisory sentencing range
under the United States Sentencing Guidelines (“U.S.S.G.”), including the calculation of the
defendant's offense level in accordance with U.S.S.G. § 1B1.3{a)(2). The defendant
acknowledges, understands and agrees that the conduct charged in any dismissed counts of the
Indictment as well as all other uncharged related criminal activity may be considered as “relevant
conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the charges to
which he is pleading guilty.

5. Statutory Penalties. The defendant understands that upon his plea of guilty to the lesser
included offense of Count One of the Indictment charging him with possession with the intent to
distribute methamphetamine, the minimum penalty the Court may impose is three (3) years of
supervised release, while the maximum penalty the Court may impose is not more than twenty
(20) years of imprisonment, a $1,000,000 fine, and a $100 mandatory special assessment per
felony count of conviction which must be paid in full at the time of sentencing. The defendant
further understands that this offense is a Class C felony.

The defendant understands that upon his plea of guilty to Count Two of the Indictment
charging him with possession of a firearm in furtherance of a drug trafficking crime, the minimum
penalty the Court may impose is five (5) years of imprisonment which must be served consecutive
to any other count of conviction, while the maximum penalty the Court may impose is not more
than life imprisonment, a $250,000 fine, five (5) years of supervised release, and a $100 mandatory
special assessment per felony count of conviction which must be paid in full at the time of

sentencing. The defendant further understands that this offense is a Class A felony.
6. Sentencing Procedures. The defendant acknowledges, understands and agrees to the

ES
following:

a. in determining the appropriate sentence, the Court will consult and
consider the United States Sentencing Guidelines promulgated by the United States
Sentencing Commission; these Guidelines, however, are advisory in nature, and the
Court may impose a sentence either less than or greater than the defendant’s
applicable Guidelines range, unless the sentence imposed is “unreasonable”;

b. the Court will determine the defendant’s applicable Sentencing
Guidelines range at the time of sentencing;

c. in addition to a sentence of imprisonment, the Court shall impose a term
of supervised release of at least three (3) years;

d. the Court may impose any sentence authorized by law, including a
sentence that is outside of, or departs from, the applicable Sentencing Guidelines

range;

e. any sentence of imprisonment imposed by the Court will not allow for
parole;

f. the Court is not bound by any recommendation regarding the sentence to
be imposed or by any calculation or estimation of the Sentencing Guidelines range
offered by the parties or the United States Probation Office; and

g. the defendant may not withdraw his guilty plea solely because of the
pature or length of the sentence imposed by the Court.

7. Government's Agreements. Based upon evidence in its possession at this time, the
United States Attorney's Office for the Western District of Missouri, as part of this plea agreement,
agrees not to bring any additional charges against defendant for any federal criminal offenses
related to possession with intent to distribute methamphetamine, a schedule II controlled
substance, or possession of a firearm in furtherance of a drug trafficking crime for which it has
venue and which arose out of the defendant's conduct described above. Additionally, the United
States Attorney for the Western District of Missouri agrees to dismiss Counts Three and Four at

sentencing.
The defendant understands that this plea agreement does not foreclose any prosecution for
an act of murder or attempted murder, an act or attempted act of physical or sexual violence against
the person of another, or a conspiracy to commit any such acts of violence or any criminal activity
of which the United States Attorney for the Western District of Missouri has no knowledge.

The defendant recognizes that the United States’ agreement to forego prosecution of all of
the criminal offenses with which the defendant might be charged is based solely on the promises
made by the defendant in this agreement. If the defendant breaches this plea agreement, the United
States retains the right to proceed with the original charges and any other criminal violations
established by the evidence. The defendant expressly waives his right to challenge the initiation of
the dismissed or additional charges against him if he breaches this agreement. The defendant
expressly waives his right to assert a statute of limitations defense if the dismissed or additional
charges are initiated against him following a breach of this agreement. The defendant further
understands and agrees that if the Government elects to file additional charges against him
following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

8. Preparation of Presentence Report. The defendant understands the United States will
provide to the Court and the United States Probation Office a government version of the offense
conduct. This may include information concerning the background, character, and conduct of the
defendant, including the entirety of his criminal activities. The defendant understands these
disclosures are not limited to the counts to which he has pleaded guilty. The United States may
respond to comments made or positions taken by the defendant or the defendant's counsel and to
correct any misstatements or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve
the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal
Rules of Criminal Procedure.

9. Withdrawal of Plea. Either party reserves the right to withdraw from this plea
agreement for any or no reason at any time prior to the entry of the defendant's plea of guilty and
its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to
their pre-plea agreement positions to the fullest extent possible. However, after the plea has been
formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court
rejects the plea agreement or if the defendant can show a fair and just reason for requesting the
withdrawal. The defendant understands that if the Court accepts his plea of guilty and this plea
agreement but subsequently imposes a sentence that is outside the defendant's applicable
Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or
agree with, he will not be permitted to withdraw his plea of guilty.

10. Agreed Guidelines Applications. With respect to the application of the Sentencing
Guidelines to this case, the parties stipulate and agree as follows:

a. The Sentencing Guidelines do not bind the Court and are advisory in
nature. The Court may impose a sentence that is either above or below the

defendant's applicable Guidelines range, provided the sentence imposed is not
“unreasonable”;

b. The applicable Guidelines Manual is the one that took effect on
November 1, 2018;

c. The applicable Guidelines section for the offense of conviction charged
in Count One is U.S.S.G. § 2D1.1, which provides for a base offense level of at

least 26;

d. The applicable Guidelines section for the offense of conviction charged
in Count Two is U.S.S.G. § 2K2.4, which requires a sentence of at least 60 months
to be served consecutive to the sentence imposed for Count One.

e. The Government and the defendant agree that certain sentencing
enhancements may or may not apply to the offense conduct. The government and

6
the defendant are free to address the applicability of those enhancements at
sentencing.

f. The defendant has admitted his guilt and clearly accepted responsibility
for his actions, and has assisted authorities in the investigation or prosecution of his
own misconduct by timely notifying authorities of his intention to enter a plea of
guilty, thereby permitting the Government to avoid preparing for trial and
permitting the Government and the Court to allocate their resources efficiently.
Therefore, he is entitled to a three-level reduction pursuant to § 3E1.1(b) of the
Sentencing Guidelines. The Government, at the time of sentencing, will file a
written motion with the Court to that effect, unless the defendant (1) fails to abide
by all of the terms and conditions of this plea agreement and his pretrial release; or
(2) attempts to withdraw his guilty pleas, violates the law, or otherwise engages in
conduct inconsistent with his acceptance of responsibility;

g. There is no agreement between the parties regarding the defendant's
criminal history category. The parties agree that the Court will determine his
applicable criminal history category after receipt of the presentence investigation
report prepared by the United States Probation Office;

h. The defendant understands that the estimate of the parties with respect to
the Guidelines computation set forth in the subsections of this paragraph does not
bind the Court or the United States Probation Office with respect to the appropriate
Guidelines levels. Additionally, the failure of the Court to accept these stipulations
will not, as outlined in Paragraph 9 of this plea agreement, provide the defendant
with a basis to withdraw his plea of guilty;

i. The defendant consents to judicial fact-finding by a preponderance of the
evidence for all issues pertaining to the determination of the defendant’s sentence,
including the determination of any mandatory minimum sentence (including the
facts that support any specific offense characteristic or other enhancement or
adjustment), and any legally authorized increase above the normal statutory
maximum. The defendant waives any right to a jury determination beyond a
reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the Indictment. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay;

j. The defendant understands and agrees that the factual admissions
contained in Paragraph 3 of this plea agreement, and any admissions that he will
make during his plea colloquy, support the imposition of the agreed-upon
Guidelines calculations contained in this agreement.

11. Effect_of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any
Sentencing Guidelines issues other than those specifically listed in Paragraph 10, and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective
positions at the sentencing hearing.

12. Change in Guidelines Prior to Sentencing. The defendant agrees that if any
applicable provision of the Guidelines changes after the execution of this plea agreement, then any
request by defendant to be sentenced pursuant to the new Guidelines will make this plea agreement
voidable by the United States at its option. If the Government exercises its option to void the plea
agreement, the United States may charge, reinstate, or otherwise pursue any and all criminal
charges that could have been brought but for this plea agreement.

13. Government's Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

a. oppose or take issue with any position advanced by defendant at the
sentencing hearing which might be inconsistent with the provisions of this plea

agreement;

b. comment on the evidence supporting the charges in the Indictment;

c. oppose any arguments and requests for relief the defendant might advance
on an appeal from the sentences imposed and that the United States remains free on

appeal or collateral proceedings to defend the legality and propriety of the sentence
actually imposed, even if the Court chooses not to follow any recommendation

made by the United States; and

d. oppose any post-conviction motions for reduction of sentence, or other
relief.

14. Waiver of Constitutional Rights. The defendant, by pleading guilty, acknowledges
that he has been advised of, understands, and knowingly and voluntarily waives the following
rights:

a. the right to plead not guilty and to persist in a plea of not guilty;
b. the right to be presumed innocent until his guilt has been established
beyond a reasonable doubt at trial;

c. the right to a jury trial, and at that trial, the right to the effective assistance
of counsel;

d. the right to confront and cross-examine the witnesses who testify against
him;

e. the right to compel or subpoena witnesses to appear on his behalf, and

f. the right to remain silent at trial, in which case his silence may not be used
against him.

The defendant understands that by pleading guilty, he waives or gives up those rights and
that there will be no trial. The defendant further understands that if he pleads guilty, the Court may
ask him questions about the offense or offenses to which he pleaded guilty, and if the defendant
answers those questions under oath and in the presence of counsel, his answers may later be used
against him in a prosecution for perjury or making a false statement. The defendant also
understands he has pleaded guilty to a felony offense and, as a result, will lose his right to possess
a firearm or ammunition and might be deprived of other rights, such as the right to vote or register

to vote, hold public office, or serve on a jury.
15. Waiver of Appellate and Post-Conviction Rights.

a. The defendant acknowledges, understands and agrees that by pleading
guilty pursuant to this plea agreement he waives his right to appeal or collaterally
attack a finding of guilt following the acceptance of this plea agreement, except on
grounds of (1) ineffective assistance of counsel; or (2) prosecutorial misconduct.

b. The defendant expressly waives his right to appeal his sentence, directly
or collaterally, on any ground except claims of (1) ineffective assistance of counsel;
(2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal sentence”
includes a sentence imposed in excess of the statutory maximum, but does not
include less serious sentencing errors, such as a misapplication of the Sentencing
Guidelines, an abuse of discretion, or the imposition of an unreasonable sentence.
However, if the United States exercises its right to appeal the sentence imposed as
authorized by 18 U.S.C. § 3742(b), the defendant is released from this waiver and
may, as part of the Government's appeal, cross-appeal his sentence as authorized
by 18 U.S.C. § 3742(a) with respect to any issues that have not been stipulated to
or agreed upon in this agreement.

16. Financial Obligations. By entering into this plea agreement, the defendant represents
that he understands and agrees to the following financial obligations:

a. The Court may order restitution to the victims of the offense to which the
defendant is pleading guilty. The defendant agrees that the Court may order
restitution in connection with the conduct charged in any counts of the Indictment
which are to be dismissed and all other uncharged related criminal activity.

b. The United States may use the Federal Debt Collection Procedures Act
and any other remedies provided by Jaw to enforce any restitution order that may
be entered as part of the sentence in this case and to collect any fine.

c. The defendant will fully and truthfully disclose all assets and property in
which he has any interest, or over which the defendant exercises control directly or
indirectly, including assets and property held by a spouse, nominee or other third
party. The defendant's disclosure obligations are ongoing, and are in force from the
execution of this agreement until the defendant has satisfied the restitution order in

full.

d. Within 10 days of the execution of this plea agreement, at the request of
the USAO, the defendant agrees to execute and submit (1) a Tax Information
Authorization form; (2) an Authorization to Release Information; (3) a completed
financial disclosure statement; and (4) copies of financial information that the
defendant submits to the U.S. Probation Office. The defendant understands that
compliance with these requests will be taken into account when the United States
makes a recommendation to the Court regarding the defendant's acceptance of

responsibility.

e. At the request of the USAO, the defendant agrees to undergo any
polygraph examination the United States might choose to administer concerning
the identification and recovery of substitute assets and restitution.

f. The defendant hereby authorizes the USAO to obtain a credit report
pertaining to him to assist the USAO in evaluating the defendant's ability to satisfy
any financial obligations imposed as part of the sentence.

g. The defendant understands that a Special Assessment will be imposed as
part of the sentence in this case. The defendant promises to pay the Special
Assessment of $200 by submitting a satisfactory form of payment to the Clerk of

the Court prior to appearing for the sentencing proceeding in this case. The
defendant agrees to provide the Clerk's receipt as evidence of his fulfillment of this

obligation at the time of sentencing.

10
h. The defendant certifies that he has made no transfer of assets or property
for the purpose of (1) evading financial obligations created by this Agreement; (2)
evading obligations that may be imposed by the Court; nor (3) hindering efforts of
the USAO to enforce such financial obligations. Moreover, the defendant promises
that he will make no such transfers in the future.

i. In the event the United States learns of any misrepresentation in the
financial disclosure statement, or of any asset in which the defendant had an interest
at the time of this plea agreement that is not disclosed in the financial disclosure
statement, and in the event such misrepresentation or nondisclosure changes the
estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
the United States may at its option: (1) choose to be relieved of its obligations under
this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
restitution, and fines imposed by any criminal or civil judgment, and also collect
100% (one hundred percent) of the value of any previously undisclosed assets. The
defendant agrees not to contest any collection of such assets. In the event the United
States opts to be relieved of its obligations under this plea agreement, the
defendant's previously entered pleas of guilty shall remain in effect and cannot be

withdrawn.

17. Waiver of FOIA Request. The defendant waives all of his rights, whether asserted
directly or by a representative, to request or receive, or to authorize any third party to request or
receive, from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case including, without limitation, any records that may be

sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C.

§ 552a.

18. Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims under
the Hyde Amendment, 18 U.S.C. § 3006A, for attorney's fees and other litigation expenses arising
out of the investigation or prosecution of this matter.

19. Defendant's Breach of Plea Agreement. If the defendant commits ‘any crimes,
violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

li
misleading, incomplete, or untruthful, or otherwise breaches this plea agreement, the United States
will be released from its obligations under this agreement. The defendant, however, will remain
bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

The defendant also understands and agrees that in the event he violates this plea agreement,
all statements made by him to law enforcement agents subsequent to the execution of this plea
agreement, any testimony given by him before a grand jury or any tribunal or any leads from such
statements or testimony shall be admissible against him in any and all criminal proceedings. The
defendant waives any rights that he might assert under the United States Constitution, any statute,
Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence,
or any other federal rule that pertains to the admissibility of any statements made by him
subsequent to this plea agreement.

20. Defendant's Representations. The defendant acknowledges that he has entered into
this plea agreement freely and voluntarily after receiving the effective assistance, advice and
approval of counsel. The defendant acknowledges that he is satisfied with the assistance of
counsel, and that counsel has fully advised him of his rights and obligations in connection with
this plea agreement. The defendant further acknowledges that no threats or promises, other than
the promises contained in this plea agreement, have been made by the United States, the Court, his
attorneys or any other party to induce him to enter his plea of guilty.

21. No Undisclosed Terms. The United States and defendant acknowledge and agree that
the above-stated terms and conditions, together with any written supplemental agreement that
might be presented to the Court in camera, constitute the entire plea agreement between the parties,

and that any other terms and conditions not expressly set forth in this agreement or any written

12
 

 

 

supplemental agreement do not constitute any part of the parties’ agreement and will not be
enforceable against either party.

22. Standard of Interpretation. The parties agree that, unless the constitutional
implications inherent in plea agreements require otherwise, this plea agreement should be
interpreted according to general contract principles and the words employed are to be given their
normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any
drafting errors or ambiguities are not to be automatically construed against either party, whether
or not that party was involved in drafting or modifying this agreement.

Teresa A. Moore
Acting United States Attorney

Dated: 5/24/20 cE ee BZ

“Brandon E. Gibson
Special Assistant United States Attorney

I have consulted with my attorney and fully understand all of my rights with respect to
the offenses charged in the Indictment. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines. I have read this
plea agreement and carefully reviewed every part of it with my attorney. I understand this plea
agreement and I voluntarily agree to it.

\ Mage a
sme J isa
5 “4 "g / Robert Cole Jordan

Defendant

 
 

 

I am defendant Robert Cole Jordan's attorney. I have fully explained to him his rights
with respect to the offenses charged in the Indictment. Further, | have reviewed with him the
provisions of the Sentencing Guidelines which might apply in this case. I have carefully
reviewed every part of this plea agreement with him. To my knowledge, Robert Cole Jordan's
decision to enter into this plea agreement is an informed and voluntary one.

Dated: aS f DA (- | biati \_—

Robert Kuchar
Attorney for Defendant

13
